COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON


                                            ORDER

Appellate case name:        XTREME COIL DRILLING MEXICO S.A. DE C.V., v.
                            WEATHERFORD DE MEXICO S.A. DE CV AND
                             WEATHERFORD INTERNATIONAL, LTD.

Appellate case number: 01-12-00541-CV

Trial court case number: 2010-40589

Trial court: 234th District Court of Harris County

        Appellant Xtreme Coil Drilling Mexico S.A. de C.V. filed a motion for supplementation
of the reporter’s record and extension of time to file its brief ten days after the supplemental
reporter’s record is filed.

       The court reporter has communicated to this court that she 1s working on the parties’
request for supplementation. She has also filed a motion for extension of time in which she
seeks an additional 30 days to complete the supplemental record.

        We grant the reporter’s requested extension of time. The supplemental reporter’s record
is due September 6, 2012.

        We also grant the appellant’s motion for extension of time to file its brief. Appellant’s
brief is due ten days after the reporter files the supplemental record. Appellees’ brief is due 20
days after appellant files its brief.

       We further order the parties to direct further specific requests concerning the reporter’s
record to the reporter. See, e.g., TEX. R. App. 34.6(b) (detailing the procedure for requesting the
reporter’s record); 34.6(d) (detailing procedure for requesting supplementation of record); see
also generally UNIFORM FORMAT MANUAL FOR TEXAS REPORTERS’ RECORDS, (approved by
Supreme Court May 25, 2010, amended June 28, 2010) (available on the Texas Supreme Court’s
Website http://www.crcb.state.tx.us/ufm.asp (last accessed August 7, 2012)).

       It is so ORDERED.

Judge’s signature:/s/Rebeca Huddle
                [El Acting individually       Acting for the Court

Date: August 7, 2012